DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 6-8 have been considered but are moot on grounds of new rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (Yoshihiro) (JP 2018029143 A) in view of Norie et al. (Norie) (JP 2017172029 A1).

	In regards to claim 1,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses a semiconductor element bonding structure (Fig. 1) comprising: a semiconductor element bonding layer (items 4, L) in which a plurality of metal particles (items P, P1, P2) of a first metal (items 4, 4b or 4 plus 4b) are fixedly bonded by a second metal (item 4a,), wherein: the first metal (items 4, 4b or 4 plus 4b) has a hardness lower than that of the second metal (item 4a, paragraph 15), a melting point equal to or lower than that of the second metal (item 4a), and a particle diameter of a micro size (0.5 to 50 m, paragraph 23); the plurality of metal particles (items P, P1, P2) of the first metal (items 4, 4b or 4 plus 4b) are interposed between a semiconductor element (item 2) and an object (item 3) that is bonded to the semiconductor element (item 2), wherein the first metal is aluminum (Al) or an aluminum alloy (Al alloy) (item 4b plus P2) and the second metal is copper with nickel impurities (items 4a plus P1, paragraph 21), but does not specifically disclose wherein the second metal is nickel; and a volume ration of the metal particles ranges from 50% to 90%. 
	In regards to claim 1,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses wherein the first metal (item 3b) is made of a metal having a linear expansion coefficient equal to or larger than that of Ni (Ni, Pb, Au, Cu, Al) having a particle diameter of 0.5 m or more, thus the first metal is aluminum or an aluminum alloy and the second metal (item 3a, Ni nanoparticles), and a volume ratio of the metal particles is 20% to 90%.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yoshihiro with the teachings of Norie for the purpose suppressing peeling and cracks in the bonding layer (Technical Field).
	Yoshihiro as modified by Norie does not specifically disclose a volume ratio of the metal particles is 50% to 90%.
However, the applicant has not established the critical nature of a volume ratio of the metal particles being 50% to 90%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 2,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses wherein: the particle diameter of the metal particles (items P, P1, P2) of the first metal (items 4, 4b or 4 plus 4b) is larger than 0.5 μm and smaller than or equal to 500 μm (0.5 to 50 m, paragraph 23).
	In regards to claim 4,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses wherein: the semiconductor element bonding layer (items 4, L) has a thickness ranging from 3 μm to 800 μm (paragraph 47).
	In regards to claim 7,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses a method for producing a semiconductor element bonding structure according to claim 1, the method comprising: heating a mixture of metal particles (items P, P1, P2, paragraph 50) of the second metal (item 4a) and the metal particles (items P, P1, P2) of the first metal (item 4, 4b or 4 plus 4b)  at a temperature of 200° C. or higher (190-400 ° C), the metal particles of the second metal (item 4a) having a particle diameter ranging from 5 nm to 500 nm and a particle diameter of 1/10 or less than that of the metal particles (items P, P1, P2) of the first metal (item 4, 4b or 4 plus 4b); and fixedly bonding the metal particles (items P, P1, P2) of the first metal (item 4, 4b or 4 plus 4b) by a sintered body of the metal particles (items P, P1, P2) of the second metal (item 4a) to the semiconductor element bonding layer (item 4, L).  Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The Examiner also notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Claim(s) 1, 2, 4 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over KOHEI (WO 2015053356 A1) in view of Norie et al. (Norie) (JP 2017172029 A1).
	In regards to claim 1,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses a semiconductor element bonding structure (Figs. 1, 4, 7) comprising: a semiconductor element bonding layer (item 5) in which a plurality of metal particles (item 71, Cu, Ag, Ni, Au or the like) of a first metal are fixedly bonded by a second metal, wherein: the first metal has a hardness lower than that of the second metal, a melting point equal to or lower than that of the second metal, and a particle diameter of a micro size (30-760 m); the plurality of metal particles (item 71) of the first metal are interposed between a semiconductor element (item 2) and an object (item 1a) that is bonded to the semiconductor element (item 2), wherein: the second metal is nickel (Ni) or copper (Cu), but does not specifically disclose wherein the first metal is aluminum or an aluminum alloy, the second metal is nickel.
	In regards to claim 1,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses wherein the first metal (item 3b) is made of a metal having a linear expansion coefficient equal to or larger than that of Ni (Ni, Pb, Au, Cu, Al) having a particle diameter of 0.5 m or more, thus the first metal is aluminum or an aluminum alloy and the second metal (item 3a, Ni nanoparticles), and a volume ratio of the metal particles is 20% to 90%.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KOHEI with the teachings of Norie for the purpose suppressing peeling and cracks in the bonding layer (Technical Field).
	KOHEI as modified by Norie does not specifically disclose a volume ratio of the metal particles is 50% to 90%.
However, the applicant has not established the critical nature of a volume ratio of the metal particles being 50% to 90%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 2,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses wherein: the particle diameter of the metal particles (item 71, Cu, Ag, Ni, Au or the like)  of the first metal is larger than 0.5 μm and smaller than or equal to 500 μm.
	In regards to claim 4,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses wherein: the semiconductor element bonding layer (items 5) has a thickness ranging from 3 μm to 800 μm .
	In regards to claim 6,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses method for producing a semiconductor element bonding structure according to claim 1, the method comprising: interposing the plurality of metal particles of the first metal between the semiconductor element and the object to be bonded; circulating a plating solution in a gap formed between the metal particles of the first metal; and precipitating the second metal by a plating process, whereby the metal particles of the first metal are fixedly bonded to the semiconductor element bonding layer. Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The Examiner also notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Claim(s) 1, 2, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Norie et al. (Norie) (JP 2017172029 A1).
	In regards to claim 1,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses a semiconductor element bonding structure (Fig. 1) comprising: a semiconductor element bonding layer (item 3) in which a plurality of metal particles (3a, 3b, Ni, Au, Ag, etc.) of a first metal (item 3b, metal powder) are fixedly bonded by a second metal (item 3a), wherein: the first metal (item 3b, metal powder) has a hardness lower than that of the second metal, a melting point equal to or lower than that of the second metal, and a particle diameter of a micro size (1 m or more and less than 10 m); the plurality of metal particles (item 3b) of the first metal (item 3b) are interposed between a semiconductor element (item 1) and an object (item 2) that is bonded to the semiconductor element (item 1), wherein the first metal (item 3b) is made of a metal having a linear expansion coefficient equal to or larger than that of Ni (Ni, Pb, Au, Cu, Al) having a particle diameter of 0.5 m or more, thus the first metal is aluminum or an aluminum alloy and the second metal (item 3a, Ni nanoparticles), and a volume ratio of the metal particles is 20% to 90%, but does not specifically disclose a volume ratio of the metal particles is 50% to 90%.
However, the applicant has not established the critical nature of a volume ratio of the metal particles being 50% to 90%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 2,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses wherein: the particle diameter of the metal particles (3a, 3b)  of the first metal is larger than 0.5 μm and smaller than or equal to 500 μm (1 m or more and less than 10 m).
	In regards to claim 3,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses wherein: the second metal is nickel (Ni) or copper (Cu).
	In regards to claim 8,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses an electrically conductive bonding agent comprising: a mixture of nickel (Ni) particles (items 3a, 3b) containing nano-sized nickel (Ni) (item 3a Ni nanoparticles) and metal particles (item 3b, made of a metal having a linear expansion coefficient equal to or larger than that of Ni (Ni, Pb, Au, Cu, Al) having a particle diameter of 0.5 m or more) having a hardness lower than that of nickel (Ni) and having a particle diameter of micro size (0.5 m), but does not specifically disclose a volume ratio of the metal particles is 20% to 90%, but does not specifically disclose a volume ratio of the metal particles is 50% to 90%.
However, the applicant has not established the critical nature of a volume ratio of the metal particles being 50% to 90%.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 6, 2022